Exhibit 10.4.4


EXECUTION




LIMITED WAIVER WITH RESPECT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENTS
This Limited Waiver with respect to Amended and Restated Master Repurchase
Agreements, dated as of July 21, 2017 (this “Limited Waiver”) among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Administrative Agent”), CREDIT
SUISSE AG, a company incorporated under the laws of Switzerland, acting through
its CAYMAN ISLANDS BRANCH (“CS Cayman”), ALPINE SECURITIZATION LTD (“Alpine”
and, together with CS Cayman, the “Buyers” and with the Administrative Agent,
“Buyer Parties”), DITECH FINANCIAL LLC (“Ditech”), REVERSE MORTGAGE SOLUTIONS,
INC. (“RMS”), RMS REO CS, LLC (“RMS REO” and, collectively with RMS and Ditech,
the “Seller Parties”) and WALTER INVESTMENT MANAGEMENT CORP. (the “Guarantor”).
RECITALS
WHEREAS, (i) the Buyer Parties and Ditech are parties to that certain (a)
Amended and Restated Master Repurchase Agreement, dated as of November 18, 2016
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Ditech Repurchase Agreement”), (b) Amended and Restated Pricing
Side Letter, dated as of November 18, 2016 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “Ditech Pricing Side
Letter”) and (ii) the Guarantor is party to that certain Amended and Restated
Guaranty (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Ditech Guaranty” and, collectively with the Ditech Repurchase
Agreement, the Ditech Pricing Side Letter and the Program Agreements (as such
term is defined in the Ditech Repurchase Agreement), the “Ditech Transaction
Documents”), dated as of November 18, 2016, by the Guarantor in favor of
Administrative Agent for the benefit of the Buyers.
WHEREAS, (i) the Buyer Parties, RMS and RMS REO are parties to that certain (a)
Amended and Restated Master Repurchase Agreement, dated as of February 21, 2017
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “RMS Repurchase Agreement”) and (b) Amended and Restated Pricing
Side Letter, dated as of February 21, 2017 (as amended, restated, supplemented
or otherwise modified prior to the date hereof, the “RMS Pricing Side Letter”)
and (ii) the Guarantor is party to that certain Amended and Restated Guaranty
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “RMS Guaranty” collectively with the RMS Repurchase Agreement, the
RMS Pricing Side Letter and the Program Agreements (as such term is defined in
the RMS Repurchase Agreement), the “RMS Transaction Documents”, and, together
with the Ditech Transaction Documents, the “Transaction Documents”), dated as of
February 21, 2017, by the Guarantor in favor of Administrative Agent for the
benefit of the Buyers. Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Ditech Transaction Documents or the
RMS Transaction Documents, as the context requires.
WHEREAS, each of Guarantor, Ditech and RMS may be required to restate (the
“Restatement”) its financial statements for the fiscal quarters ended June 30,
2016 and September 30, 2016, its financial statements for the fiscal year ended
December 31, 2016, and its financial statements for the fiscal quarter ended
March 31, 2017 (collectively, the “Specified Financial











--------------------------------------------------------------------------------





Statements” and after giving effect to the Restatement, such Specified Financial
Statements as so restated, the “Restated Financial Statements”) as a result of
certain errors relating to how the Guarantor, Ditech and RMS performed their
calculations to determine the valuation allowance for its deferred tax asset;
WHEREAS, pursuant to (a) the Limited Waiver with respect to Amended and Restated
Master Repurchase Agreements, dated as of May 29, 2017 (the “First Initial
Waiver”), the Seller Parties, the Guarantor and the Buyer Parties agreed to
waive, during the period beginning on May 31, 2017 and ending on June 9, 2017,
certain provisions of the Transaction Documents, subject to the terms and
conditions set forth therein, (b) the Limited Waiver with respect to Amended and
Restated Master Repurchase Agreements, dated as of June 9, 2017 (the “Second
Initial Waiver”), and (c) the Limited Waiver with respect to Amended and
Restated Master Repurchase Agreements, dated as of July 7, 2017 (the “Third
Initial Waiver” and, together with the First Initial Waiver and the Second
Initial Waiver, the “Initial Waivers”),the Seller Parties, the Guarantor and the
Buyer Parties agreed to waive, during the period beginning on June 9, 2017 and
ending on July 31, 2017, certain provisions of the Transaction Documents,
subject to the terms and conditions set forth therein, in each case, concerning
matters involving or relating to the Specified Periodic Financial Statements (as
defined below);
WHEREAS, the Seller Parties, the Guarantor and the Buyer Parties have agreed to
permanently extend such waiver period subject to the terms and conditions set
forth herein;
WHEREAS, the Administrative Agent, acting at the direction of the Buyers, has
agreed to enter into this Limited Waiver on the terms set forth herein; and
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Limited Waivers.
(a)    The Buyer Parties acknowledge and agree that as of the Effective Date (as
defined below), and notwithstanding anything to the contrary in the Transaction
Documents and subject to Sections 3, 4 and 5 hereof, (i) the Restatement shall
be permitted and there shall be no default, event of default, amortization
event, termination event or similar event or other condition however styled or
denominated, in any such case, under any Transaction Document, whether past,
present or future, solely as a result of or arising solely from the Restatement
(a “Default Event”) including, without limitation, any Default Event triggered
pursuant to Section 15(b) of the Ditech Repurchase Agreement or Section 15(b) of
the RMS Repurchase Agreement due to a default, event of default, amortization
event, termination event or similar event or condition however styled or
denominated, in any such case solely resulting or arising solely from the
Restatement, and (ii) there shall be no Default Event solely as a result of or
arising solely from (x) any breach of any representation or warranty made prior
to the Effective Date relating to the Specified Financial Statements or any
monthly financial statements delivered under any Program Agreement since and
including January 1, 2016 (the “Specified Monthly Financial Statements” and,
together with the Specified Financial Statements, the “Specified Periodic
Financial Statements”) (including, without limitation, as part of any
certification, report or statement made pursuant to or in connection with the
delivery of the


2



--------------------------------------------------------------------------------





Specified Periodic Financial Statements) or any such representation or warranty
proving to be untrue or incorrect relating to the Specified Periodic Financial
Statements, or (y) the failure to deliver notice of any Default Event relating
to the Specified Periodic Financial Statements or any action taken or any other
failure to take action while any such Default Event relating to the Specified
Periodic Financial Statements or the Restatement to the extent that such action
or failure to take action would have been permitted but for the existence of
such Default Event, and in each case of the foregoing clauses (i) and (ii), any
such Default Event is expressly waived by the Buyer Parties.
(b)    Notwithstanding anything in the Transaction Documents to the contrary, in
the event RMS does not receive the waivers with substantially the same effect as
this Limited Waiver and relating to any event of default triggered as a result
of the Specified Periodic Financial Statements or the Restatement from the
counterparties with whom RMS has an additional warehouse or repurchase facility
in a combined amount at least equal to the Maximum Aggregate Purchase Price,
Administrative Agent shall not be under any obligation to enter into any
Transaction under the RMS Repurchase Agreement, including any otherwise
committed portion thereof, with Seller Parties, Guarantor or any Affiliate
thereof.
Section 2.    Conditions to Effectiveness of Limited Waiver. This Limited Waiver
shall become effective as of 11:59 p.m. (EDT) on July 21, 2017 (the “Effective
Date”) upon the Buyer Parties having received this Limited Waiver executed and
delivered by the parties hereto.
Section 3.    Excluded From Limited Waiver. Notwithstanding anything herein to
the contrary, the parties hereto acknowledge and agree that the Buyer Parties do
not waive any right or remedy with respect to, and this Limited Waiver shall
immediately be deemed null and void following the occurrence of, any of the
following:
(a)    any determination of fraud, willful misrepresentation or lack of good
faith committed by any Seller Party or Guarantor, or their respective
Affiliates, officers, directors, employees, agents or advisors, as determined by
Administrative Agent in its good faith discretion, in each case, in connection
with the Restatement, the Specified Periodic Financial Statements, Transaction
Documents or this Limited Waiver;
(b)    any Event of Default unrelated to the Restatement or the Specified
Periodic Financial Statements; or
(c)    any third party declares a default, or accelerates or commences the
exercise of remedies under its lending agreement.
Section 4.    Representations and Warranties. As a material inducement to Buyer
Parties to grant this Limited Waiver, each Seller Party and Guarantor each
hereby confirm that, after giving effect to the Initial Waivers and this Limited
Waiver, as of the date hereof:
(a)     no other breach of the Transaction Documents has occurred and is
continuing,
(b)    all representations and warranties set forth in the Transaction Documents
are true and correct,


3



--------------------------------------------------------------------------------





(c)     each of Seller Parties and Guarantor is in compliance with all other
terms, covenants and conditions set forth in the Transaction Documents, and
(d)    no third party lender has accelerated or commenced the exercise of
remedies under its lending agreement.
Section 5.    Termination. This Limited Waiver shall terminate and the waiver
herein shall be void upon:
(a)    the earlier to occur of (i) the requisite term loan lenders under that
certain Amended and Restated Credit Agreement, dated as of December 19, 2013 (as
amended, supplemented or otherwise modified as of the date hereof), among the
Guarantor, the lenders from time to time party thereto and Credit Suisse AG, as
administrative agent and collateral agent, do not sign and deliver an executed
waiver with substantially the same effect as this Limited Waiver by 11:59 pm
(EDT) on July 31, 2017 or (ii) such requisite term loan lenders communicate in
writing prior to 11:59 pm (EDT) on July 31, 2017 that they will not sign and
deliver an executed waiver with substantially the same effect as this Limited
Waiver; or
(b)    the earlier to occur of (i) the requisite noteholders specified in that
certain Indenture, dated as of December 17, 2013 (as amended, supplemented or
otherwise modified as of the date hereof), among the Guarantor, the guarantors
named on the signature pages thereto and Wilmington Savings Fund Society, FSB,
as successor trustee, providing for the issuance of the 7.875% senior notes due
2021, do not sign and deliver an executed waiver with substantially the same
effect as this Limited Waiver by 11:59 pm (EDT) on July 31, 2017 or (ii) such
requisite noteholders communicate in writing prior to 11:59 pm (EDT) on July 31,
2017 that they will not sign and deliver an executed waiver with substantially
the same effect as this Limited Waiver.
Section 6.    Covenants. As a material inducement to Buyer Parties to grant this
Limited Waiver, each Seller Party and Guarantor each hereby covenant that upon
the availability of the Restated Financial Statements, the Seller Parties shall
promptly deliver such Restated Financial Statements to the Administrative Agent.
Section 7.    Reservation of Rights. Notwithstanding this Limited Waiver, with
respect to which the Buyer Parties do not immediately exercise a remedy pursuant
to the Repurchase Agreement, the Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms and such
failure of Buyer Parties to exercise a remedy pursuant to the Repurchase
Agreement shall not operate as a waiver of any of its respective rights, powers
or privileges under the Repurchase Agreement or any other Program Agreement,
including without limitation, any rights, powers or privileges relating to other
existing or future breaches of, or Defaults or Events of Default under, the
Repurchase Agreement or any other Program Agreement (whether the same or of a
similar nature as the breaches identified herein or otherwise).
Section 8.    Effect on Prior Waivers. Upon the effectiveness of this Limited
Waiver, the Third Waiver shall be terminated in its entirety and superseded in
all respects by this Limited Waiver.
Section 9.    Counterparts. This Limited Waiver may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed


4



--------------------------------------------------------------------------------





and delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Limited Waiver by facsimile or any other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
Section 10.    Applicable Law. THIS LIMITED WAIVER, AND ALL MATTERS ARISING OUT
OF OR RELATING TO THIS LIMITED WAIVER, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
Section 11.    Administrative Agent. The Buyers hereby direct the Administrative
Agent to acknowledge and agree to this Limited Waiver.
Section 12.    Headings. The headings of this Limited Waiver are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[Remainder of page intentionally left blank.]




5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to be
executed and delivered by their respective duly authorized officers as of the
date first above written.
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent
By: /s/ Margaret Dellafera    
Name: Margaret Dellafera
Title: Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Committed Buyer
By: /s/ Patrick J. Hart    
Name: Patrick J. Hart
Title: Authorized Signatory
By: /s/ Ellie Chau        
Name: Ellie Chau
Title: Authorized Signatory
ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact
By: /s/ Patrick J. Hart    
Name: Patrick J. Hart
Title: Authorized Signatory
By: /s/ Ellie Chau        
Name: Ellie Chau
Title: Authorized Signatory








[SIGNATURE PAGE TO LIMITED WAIVER]

--------------------------------------------------------------------------------








DITECH FINANCIAL LLC, as a Seller Party
By: /s/ Cheryl Collins    
Name: Cheryl A. Collins
Title: SVP & Treasurer
REVERSE MORTGAGE SOLUTIONS, INC., as a Seller Party
By:
/s/ Cheryl Collins    
Name: Cheryl Collins
Title: Senior Vice President

RMS REO CS, LLC, as a Seller Party
By:
/s/ Cheryl Collins    
Name: Cheryl Collins
Title: Manager

WALTER INVESTMENT MANAGEMENT CORP., as Guarantor
By: /s/ Cheryl Collins    
Name: Cheryl A. Collins
Title: SVP & Treasurer




[SIGNATURE PAGE TO LIMITED WAIVER]

